Title: To James Madison from John Parker Boyd, 20 November 1803 (Abstract)
From: Boyd, John Parker
To: Madison, James


20 November 1803, Boston. “Permit me to ask your patronage for my brother Joseph C Boyd. He had a mercantile education in this Town, and has been several years resident in the Town of Portland, in the line of his profession, in which time he has obtained the rank of Major in the independant Militia of the District.” Joseph C. Boyd wishes to be named marshal. John Langdon has written on his behalf to Jefferson and to Levi Lincoln. “Mr. [Richard] Cutts now in Congress is particularly acquainted with my brothers capacity, integrity, attachment to the constitution and his zeal in favor of the present administration.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Boyd”). 1 p.; docketed by Jefferson.



   
   John Parker Boyd (1764–1830) was born in Newburyport, Massachusetts, and served as a mercenary officer in India. He was commissioned as a colonel in the Fourth Infantry in 1808 and was promoted to the rank of brigadier general in 1812 (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (4 vols. to date; Charlottesville, Va., 1984–)., 4:560 n. 1).




   
   For Joseph C. Boyd’s earlier request for patronage, see Joseph Coffin Boyd to JM, 25 Aug. 1803 (ibid., 5:346).



   
   On 1 Oct. 1803 John Langdon described Joseph C. Boyd to Jefferson as “perfectly correct in his Politics, and in every way well qualified for the Business” (DNA: RG 59, LAR, 1801–9, filed under “Boyd”).


